Title: To Alexander Hamilton from William Constable, [19 August 1792]
From: Constable, William
To: Hamilton, Alexander


[London, August 19, 1792]
Conversation between My Ld Hawkesbury & Mr. B—— a Mercht. August 19th 1792


Mr. B.
I wait upon your Ldship with the Copy of a letter from the American Secretary of State respecting the Flag of that Nation, stating that all Vessells actually owned by Citizens of the States, whether registered or not, are to be Considered as equally entitled to the Protection of their Neutrality.


Ld H
Mr. Jefferson is a Party Man & We know it.


Mr B.
Considerable apprehensions are entertained in the City of a War with America, permit me My Lord to ask if these fears have any foundation.


Ld H
Not the smallest be assured of it, as long as Washington is at the head of the Executive & the Fœderal Party prevail there will be no War with this Country as Peace is the Interest & Wish of both Govmnts.


In the Course of Conversation his Lordship mentioned that a Person of Consequence wou’d shortly go out to America. Be so good as to burn this after reading, especially as a Gentns. Name is mentioned for whose Patriotism I have a sincere respect and of whom I am convinced Ld. Hwkby entertains a very erroneous Opinion. As his Ldship is a very influential Member of the Council I thought it worthwhile to lett you know his ideas of the Parties in our Country & their Sentiments. It is unnecessary for me to sign this.
